
	
		I
		112th CONGRESS
		2d Session
		H. R. 4605
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Pierluisi
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  eligibility of activities in Puerto Rico for the deduction for income
		  attributable to domestic production activities.
	
	
		1.Extension of the eligibility
			 of activities in Puerto Rico for deduction for income attributable to domestic
			 production activities
			(a)In
			 generalSubparagraph (C) of
			 section 199(d)(8) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 first 6 taxable years and inserting first 8 taxable
			 years, and
				(2)by striking
			 January 1, 2012 and inserting January 1,
			 2014.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2011.
			
